Case: 21-40293      Document: 00516279939         Page: 1     Date Filed: 04/14/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           April 14, 2022
                                  No. 21-40293                            Lyle W. Cayce
                                Summary Calendar                               Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Maxine Juliette Mitchell,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                            USDC No. 4:19-CR-309-3


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Maxine Juliette Mitchell has
   moved for leave to withdraw and has filed a brief in accordance with Anders
   v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
   (5th Cir. 2011). Mitchell has filed a response. The record, at this time, is not


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40293      Document: 00516279939          Page: 2    Date Filed: 04/14/2022




                                    No. 21-40293


   sufficiently developed to allow us to make a fair evaluation of Mitchell’s claim
   of ineffective assistance of counsel; we therefore decline to consider the claim
   without prejudice to collateral review. See United States v. Isgar, 739 F.3d
   829, 841 (5th Cir. 2014). We have reviewed counsel’s brief and the relevant
   portions of the record reflected therein, as well as Mitchell’s response. We
   concur with counsel’s assessment that the appeal presents no nonfrivolous
   issue for appellate review of either the judgment or the district court’s denial
   of Mitchell’s motion to reduce sentence. Accordingly, counsel’s motion for
   leave to withdraw is GRANTED, counsel is excused from further
   responsibilities herein, and the appeal is DISMISSED. See 5th Cir.
   R. 42.2.




                                          2